ORDER
PER CURIAM:
AND NOW, this 30th day of June, 1993, an Order and Rule to Show Cause having been entered by this Court on May 24, *2531993, and no response thereto having been filed, it is hereby ORDERED that:
1. The Rule is made absolute and respondent is placed on temporary suspension until further definitive action by this Court;
2. Respondent shall comply with the provisions of Rule 217, Pa.R.D.E.;
3. The President Judge of the Court of Common Pleas of Philadelphia, in accordance with Rule 217(g), Pa.R.D.E., shall take such further action and make such further orders as may appear necessary to protect the rights and interests of respondent’s clients; and
4. All financial institutions in which respondent holds accounts shall freeze such accounts pending further order of the appropriate court.
This Order constitutes imposition of public discipline within the meaning of Rule 402, Pa.R.D.E., pertaining to confidentiality.